DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2020 has been entered.
 
Note on Claim Interpretation
The “base” component of the composition is required to have a bisphenol A and a bisphenol F resin. As they are currently claimed, these resins do not contain epoxy groups but instead have phenol functional groups.  In fact, the claims do not require an epoxy resin at all.  However, it appears from the specification that epoxy resins are intended to be in the composition. This is not an objection or rejection since the phenolic resins are in the original claims and therefore have support. To illustrate, what is claimed, bisphenol A: 
    PNG
    media_image1.png
    103
    237
    media_image1.png
    Greyscale
 versus the diglycidyl ether of 
    PNG
    media_image2.png
    95
    263
    media_image2.png
    Greyscale
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "said single component resin".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maejima et al. (US 2012/0061820).
Regarding claim 1: While the composition requires a base and an activator preblend, these components are “fully blended” and therefore mixed together into one composition.  Therefore, a composition containing each listed component reads on the composition even if the components were not first separated into the two parts. Maejima et al. teaches a composition. Using the composition for pipe lining is intended use and carries little patentable weight. The composition is thermosetting (para. 49), which indicates that it is delayed cure until heat is applied. The composition comprises a cyclic anhydride (para. 66), a bisphenol A and F resin (para. 52), a liquid and/or solid/granular bisphenol (para. 65) and tetraethylenepentamine (para. 56). The composition can be in the form of a liquid (para. 40). While the reference does not necessarily positively state all components are used together, each component is identified as being capable of being used in the composition. Any additional components disclosed in the reference are optional components and therefore there is an embodiment in which they are not present. Therefore, a person having ordinary skill in the art would have found it obvious to try these components together since a person would be choosing from a finite number of identified, predictable solutions (MPEP 2143).  There is a reasonable 
While Maejima et al. does not directly teach that the workable pot life is up to six months, since all of the components are present in the composition it is implicit that the composition would have these properties.  If it is applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicants’ position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with these properties.
Maejima et al. also does not directly state that the tetraethylenepentamine has a reduced reactivity as a result of being bound into said activator preblend.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Since all claimed ingredients are present and fully blended, the individual compounds will behave the same as in the instant claims.  A chemical composition and its properties are inseparable (MPEP 2112.01 II).
Regarding claims 2 and 3:While Maejima et al. does not directly teach that the single component resin remains liquid at temperatures below 160 °F and fully cures in one hour at temperatures above 170 °F, since all of the components are present in the composition it is implicit that the composition would have these properties.  If it is applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicants’ position; and (2) it would be the Office’s position that .

Claims 4-6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maejima et al. (US 2012/0061820) in view of Warren (US 2009/0229696).
Regarding claim 4: Maejima et al. teaches a composition mixed with a polyurethane or polyester resin (para. 81), which would form a composite. While the composition requires a base and an activator preblend, these components are “fully blended” and therefore mixed together into one composition.  Therefore, a composition containing each listed component reads on the composition even if the components were not first separated into the two parts. Maejima et al. teaches a composition. Using the composition for pipe lining is intended use and carries little patentable weight. The composition is thermosetting (para. 49), which indicates that it is delayed cure until heat is applied. The composition comprises a cyclic anhydride (para. 66), a bisphenol A and F resin (para. 52), a liquid and/or solid/granular bisphenol (para. 65) and tetraethylenepentamine (para. 56). The composition can be in the form of a liquid (para. 40). While the reference does not necessarily positively state all components are used together, each component is identified as being capable of being used in the composition. Any additional components disclosed in the reference are optional components and therefore there is an embodiment in which they are not present. Therefore, a person having ordinary skill in the art would have found it obvious to try these components together since a person would be choosing from a finite number of identified, predictable solutions (MPEP 2143).  There is a reasonable expectation of 
While Maejima et al. does not directly teach that the workable pot life is up to six months, since all of the components are present in the composition it is implicit that the composition would have these properties.  If it is applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicants’ position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with these properties.
Maejima et al. also does not directly state that the tetraethylenepentamine has a reduced reactivity as a result of being bound into said activator preblend.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Since all claimed ingredients are present and fully blended, the individual compounds will behave the same as in the instant claims.  A chemical composition and its properties are inseparable (MPEP 2112.01 II).
Maejima et al. does not teach a multilayer composite. However, Warren teaches multilayer pipe lining composite using a similar composition (abstract). Maejima et al. and Warren are analogous art since they are both concerned with the same fields of endeavor, namely bisphenol compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to make a composite including the multilayer composite as in Warren with the composition of Maejima et al. and would 
Regarding claims 5 and 6:While Maejima et al. does not directly teach that the single component resin remains liquid at temperatures below 160 °F and fully cures in one hour at temperatures above 170 °F, since all of the components are present in the composition it is implicit that the composition would have these properties.  If it is applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicants’ position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with these properties.
Regarding claim 19: Maejima et al. teaches the composition mixed with a polyurethane or polyester resin (para. 81), which would form a composite. Pipe lining is intended use and carries little patentable weight. 
Regarding claims 20 and 21: Maejima et al. teaches the basic claimed composition as set forth above.  Not disclosed is non-woven fibrous material such as polyester needled felt. However, Warren teaches polyester needled felt (para. 27).  At the time of the invention a person having ordinary skill in the art would have found it obvious to make a composite including polyester needled felt as in Warren with the composition of Maejima et al. and would have been motivated to do so since Maejima et al. teaches the composition is effective at filling voids (para. 8), and would therefore find application in a composite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-8 of U.S. Pat. 10,640,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application requires a cyclic anhydride, bisphenol A and bisphenol F resins, a liquid bisphenol, a granular bisphenol and tetraethylenepentamine, as does the instant application. Claims 3 and 4 of the patent substantially overlap the subject matter of claims 2 and 3 of the instant. Claims 6-8 of the patent substantially overlap the subject matter of claims 4-6 of the instant.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-8 of U.S. Pat. 10,385,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent requires a composition comprising a cyclic anhydride, a bisphenol A, a bisphenol F, a liquid bisphenol, a granular bisphenol, and a 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,902,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent requires a composition comprising a cyclic anhydride, a bisphenol A, a bisphenol F, a liquid bisphenol, a granular bisphenol, and a tetraethylenepentamine, as does the instant application. Claims 2-3 substantially overlap in subject matter with claims 2-3 of the instant. Claims 4-6 substantially overlap in subject matter with claims 4-6 of the instant.

Claim 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of copending Application No. 16/502,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application requires a composition comprising a cyclic anhydride, a bisphenol A, a bisphenol F, a liquid bisphenol, a granular bisphenol, and a tetraethylenepentamine, as does the instant application. Claims 3 substantially overlaps in subject matter with claim 2 of the instant. Claims 4 substantially overlap in subject matter with claims 3 of the instant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed October 8, 2020 have been fully considered but they are not persuasive.
A) Applicant’s argument that Maejima et al. discloses a thermosetting resin that is described as solid at room temperature is not persuasive. Maejima et al. teaches the composition can be in the form of a liquid (para. 40).
B) Applicant’s argument that Maejima et al. teaches examples in which the composition is used for a different purpose than intended by the instant inventor is not persuasive. The end use of the composition is intended use and carries little patentable weight (see MPEP 2114 II).
C) Applicant’s argument that the instant claims have a distinct part A and part B that avoids immediate reaction between the resin and the curing agent is not persuasive.  The claims require the base and the activator preblend to be fully blended so that part A and part B would no longer be distinguishable.  Further, the claims require a workable pot life of up to six months, that is, 6 months or less.  One minute of pot life reads on the claims as it is less than 6 months. Also, a chemical composition and its properties are inseparable (MPEP 2112.01 II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All newly cited references are directed to epoxy compositions as discussed in the specification instead of the phenolic resins that are claimed. Particularly, Robinson et al. has overlapping intended use.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767